Case 1:21-cv-00165-DLC Document 29-35 Filed 02/23/21 Page 1 of 17




                EXHIBIT II
1/4/2021             Case 1:21-cv-00165-DLC       Document
                                     A New Strategy To Contain the29-35     Filed
                                                                   Coronavirus       02/23/21
                                                                               - Center for American Page
                                                                                                     Progress2 of 17




   
    DONATE



  HEALTH CARE




  A New Strategy To Contain the Coronavirus

  Lessons From the U.S. Northeast and Japan
  By Emily Gee, Aly Shakoor, Maura Calsyn, Nicole Rapfogel, and Topher Spiro | August 6, 2020, 5:00 am




  Getty/Rob Kim
  People lay out on the grass while maintaining social-distancing guidelines in Williamsburg, Brooklyn, on August 3, 2020.



  After states rushed to reopen their economies in late spring, coronavirus cases began to surge across
  most of the United States. At the same time, states in the Northeast have experienced declines in

https://www.americanprogress.org/issues/healthcare/news/2020/08/06/488775/new-strategy-contain-coronavirus/                  1/16
1/4/2021             Case 1:21-cv-00165-DLC       Document
                                     A New Strategy To Contain the29-35     Filed
                                                                   Coronavirus       02/23/21
                                                                               - Center for American Page
                                                                                                     Progress3 of 17

  COVID-19 cases, deaths, and hospitalizations. Despite having been the epicenter of the U.S. cases
  throughout the early spring, this region now has a relatively low degree of new case incidence, even as
  transmission of the virus accelerates in other parts of the country—particularly in the South and West.
  (see Figure 1)


  Public health experts agree that the rush to end stay-at-home orders without meeting public health
  benchmarks and the politicization of mask-wearing have created this surge. This report analyses the
  timing and scope of reopening measures to determine which speci c actions were more likely to be the
  reason for the latest spikes. In particular, the following factors appear to be why the Northeast has had
  more recent success than the rest of the country in slowing the spread of COVID-19:


       The timing and duration of initial stay-at-home orders

       The timing and scope of reopening economic activity

       Individual behavior and local culture, which may have been in uenced by local COVID-19 risks early
       in the pandemic and reinforced by local policy choices


  In particular, this analysis nds that a key policy di erence between the Northeast and other states is
  the timing of reopening bars and indoor dining, combined with the adoption of mask mandates before
  the lifting of stay-at-home orders. In addition, this report brie y compares these ndings with the
  experiences of other countries, focusing on Japan’s successful approach to cluster-based contact tracing
  and public education.


  Given this evidence, other states and the federal government must at a minimum work to quickly
  replicate these conditions throughout the rest of the United States. In addition to mask mandates,
  federal economic support directed to high-risk businesses and their workers can keep those companies
    nancially viable, protect workers’ health and pocketbooks, and slow the spread of the virus.




https://www.americanprogress.org/issues/healthcare/news/2020/08/06/488775/new-strategy-contain-coronavirus/            2/16
1/4/2021             Case 1:21-cv-00165-DLC       Document
                                     A New Strategy To Contain the29-35     Filed
                                                                   Coronavirus       02/23/21
                                                                               - Center for American Page
                                                                                                     Progress4 of 17




  The need for both the rst and second wave of business closures was never inevitable. Like other
  countries around the world, the United States could have prevented high levels of community spread
  through swift and aggressive measures such as testing and tracing or promoted the adoption of
  personal hygiene habits such as social distancing and mask-wearing. Unfortunately, the federal
  government’s failure to act early on in the pandemic and states’ decisions to reopen too rapidly mean
  that targeted closures are again critical to controlling the spread of COVID-19 in the United States. This
  approach of targeted closures and attacking clusters is what is needed at a minimum in areas with
  substantial spread—but ultimately, local stay-at-home orders may also be needed to create the
  conditions under which this strategy could work.


  Policy differences between the Northeast and other
  states
  In the absence of clear federal guidance, states started implementing in March various social-distancing
  policies—starting with targeted recommendations for at-risk individuals and bans on large gatherings
  and culminating with stay-at-home orders. Over the next two months, more than 42 states and the
  District of Columbia had stay-at-home orders in place for at least some period of time; by June 9, all of
  these orders had been lifted to some extent. There remains enormous variation across states, as
  described below.

  Differences in the timing and duration of stay-at-home orders
https://www.americanprogress.org/issues/healthcare/news/2020/08/06/488775/new-strategy-contain-coronavirus/            3/16
1/4/2021             Case 1:21-cv-00165-DLC       Document
                                     A New Strategy To Contain the29-35     Filed
                                                                   Coronavirus       02/23/21
                                                                               - Center for American Page
                                                                                                     Progress5 of 17


  Generally, states in the Northeast implemented stay-at-home orders one to two weeks sooner than
  other regions, particularly Southern states. (see Figure 2) New York and Massachusetts had
  implemented orders by March 22 and March 24, respectively, whereas Arizona and Texas did not
  implement orders until March 31 and April 2, respectively. Rhode Island was the last of the
  Northeastern states with major spread to adopt a stay-at-home order.


  The Northeast was also unique in that it was the only region in which all states implemented a stay-at-
  home order. (For the purposes of this analysis, the authors de ne the Northeast region according to the
  U.S. Census Bureau de nition.) In the other regions, eight states—Arkansas, Iowa, Nebraska, North
  Dakota, Oklahoma, South Dakota, Utah, and Wyoming—never issued stay-at-home orders.


  Washington state and California—which were early U.S. epicenters—were among the rst several states
  with stay-at-home orders, and both states are again facing surges in COVID-19 cases. As discussed
  below, their subsequent decisions to allow the reopening of bars, restaurants, and other retail activity
  on a county-level basis canceled out the bene t of their early, decisive actions.




  Given the impact that even a week of social distancing can have in reducing the spread of COVID-19, it is
  likely that these delays exacerbated eventual spread across the United States. In addition, state
  policymakers who delayed the adoption of stay-at-home orders until April may have reinforced
  di erences in residents’ attitudes toward social distancing, as discussed below.


  There are also di erences between the Northeast states and other states in how long their stay-at-
  home orders remained in place. Not only were the Northeast states some of the earliest to adopt strict
  stay-at-home policies, but they also kept them in place until May or June and generally conditioned their
  termination upon a sustained decline in cases. Of the Northeast states, Rhode Island’s order was in
  place for the shortest period of time—for six weeks from March 28 to May 9. By contrast, Florida’s order
  lasted 30 days, and Texas’s was in place for less than a month. Colorado’s full stay-at-home order was


https://www.americanprogress.org/issues/healthcare/news/2020/08/06/488775/new-strategy-contain-coronavirus/            4/16
1/4/2021             Case 1:21-cv-00165-DLC       Document
                                     A New Strategy To Contain the29-35     Filed
                                                                   Coronavirus       02/23/21
                                                                               - Center for American Page
                                                                                                     Progress6 of 17

  similarly short in duration, but the state had imposed other social-distancing requirements for a longer
  period of time. In addition, Denver did not relax its stay-at-home mandate until two weeks after the
  statewide measure was lifted, and it and surrounding counties encouraged residents to remain at
  home.

  The timing and scope of reopening economic activity
  While both the start date and duration of the initial stay-at-home order di er between regions, simply
  looking at the day on when states announced the start of their reopenings does not fully explain the
  following divergent trends in transmission. Nor has the number of cases at the time of reopening
  correlated to a state’s ability to avoid future outbreaks. In fact, Northeastern states with high incidence
  upon their initial reopening—including the original epicenter of New York—have fared better than other
  states that reopened with lower incidence such as Arizona.


  A comparison of states in the Northeast with a handful of other states—including some with early major
  outbreaks (California, Michigan, and Washington); some with recent outbreaks (Arizona, Florida, and
  Texas); and others adjacent to the region (Delaware and Maryland)—strongly indicates that the actions
  taken by states after their initial reopening date are most determinative of future outbreaks. Clearly, the
  speed and breadth of reopening matter greatly.


  The Northeast states that have been most successful in keeping transmission under control as they
  have reopened have several key features in common. They were later to reopen in-person dining, and a
  few have yet to reopen bars. They also typically had a mask mandate in place a full month prior to the
    rst phase of reopening. Combined with other factors, this strategy appears to be working: The
  Northeast states that were hardest hit in the spring—Connecticut, New Jersey, New York, and
  Massachusetts—now have lower new case incidence and positive rates than other states as well as
  compared with the nonrural states within the region. As discussed below, these ndings are consistent
  with the growing scienti c consensus about how the virus spreads.

  Key reopening features in Northeast states linked with lower
  transmission
  There is growing consensus that the virus that causes COVID-19 is spread not only through larger
  respiratory droplets but also via tiny droplets called aerosols. These aerosols can remain in the air
  longer and accumulate over time, increasing the risk of transmission in closed, indoor spaces. Masks
  limit the spread of both droplets and aerosols when worn by infected individuals. In addition, there is
  now some evidence that masks can reduce the amount of virus inhaled by the person wearing the
  covering. Table 1 features a summary of state policies on reopenings and masks.




https://www.americanprogress.org/issues/healthcare/news/2020/08/06/488775/new-strategy-contain-coronavirus/            5/16
1/4/2021             Case 1:21-cv-00165-DLC       Document
                                     A New Strategy To Contain the29-35     Filed
                                                                   Coronavirus       02/23/21
                                                                               - Center for American Page
                                                                                                     Progress7 of 17




  Bar and indoor dining reopenings

  Based on this evidence, bars and indoor dining pose unique risks of virus transmission; their very
  purpose ensures that people will be gathered—without face masks—while indoors. As Dr. Anthony

https://www.americanprogress.org/issues/healthcare/news/2020/08/06/488775/new-strategy-contain-coronavirus/            6/16
1/4/2021             Case 1:21-cv-00165-DLC       Document
                                     A New Strategy To Contain the29-35     Filed
                                                                   Coronavirus       02/23/21
                                                                               - Center for American Page
                                                                                                     Progress8 of 17

  Fauci said during a Senate testimony in June, such “congregation” inside bars is “really not good, really
  not good.” More than 150 COVID-19 cases, for example, have been linked to a single bar in East Lansing,
  Michigan. An unpublished study of Google location data found that the single policy associated with the
  greatest increase of social distancing was bar and restaurant closures. Conversely, according to a
  JPMorgan Chase analysis of credit card spending, in-restaurant purchases are the strongest predictor of
  increases in COVID-19 cases. Inside noisy bars and restaurants, patrons may speak loudly or yell in
  order to be heard, leading infected individuals to emit more aerosols and transmit the virus. Authorities
  in the District of Columbia issued warnings to about a dozen bars for having music louder than “a
  conversational level.” Inebriation presents another risk, as it potentially limits patrons’ judgment of
  COVID-19 risks and makes it challenging for bar sta to enforce social distancing.


  For these reasons, it’s not surprising that states that have been slower to reopen bars and indoor dining
  locations have experienced lower rates of transmission than states that rushed to reopen these
  establishments. The earliest that bars were reopened in the Northeast was June, and Massachusetts
  has said that bars and nightclubs won’t reopen until therapeutics or a vaccine become available.


  States in the Northeast also kept indoor dining closed through the end of May, with the exception of
  Maine, which allowed some indoor dining in mid-May. Indoor dining has yet to resume in New Jersey or
  in New York City. Rhode Island was the rst state in the region to relax its stay-at-home order and
  among the earlier states to reopen indoor dining. The state’s cases have been rising in the weeks after
  indoor dining resumed, and its rate of new cases is more than double that of Massachusetts and New
  York.




https://www.americanprogress.org/issues/healthcare/news/2020/08/06/488775/new-strategy-contain-coronavirus/            7/16
1/4/2021             Case 1:21-cv-00165-DLC       Document
                                     A New Strategy To Contain the29-35     Filed
                                                                   Coronavirus       02/23/21
                                                                               - Center for American Page
                                                                                                     Progress9 of 17




  Except for Delaware and Maryland, the non-Northeast states examined here allowed indoor dining
  starting in May. Texas was the rst, with a May 1 reopening. Washington and California phased in
  reopening by county starting in May. Indoor dining resumed on June 5 for Washington’s three most
  populous counties, which are part of the greater Seattle area. Los Angeles-area restaurants were
  allowed to reopen for indoor dining by the end of May, and by mid-June nearly all counties in California
  had received state approval for in-restaurant dining. Gov. Gavin Newsom (D) later re-closed indoor
  dining in 19 counties and then statewide.


  Among the nine non-Northeast comparison states, all except Maryland had reopened bars by June, with
  Arizona, Michigan, and Texas reopening bars in May. California, Colorado, Texas, Arizona, and Florida
  re-closed bars within the past several weeks. The danger of reopening bars and restaurants too soon is
  apparent in Michigan: After successful containment of a March outbreak concentrated in the Detroit
  metro area, cases rose again beginning in mid-June—just a few weeks after the state reopened bars and
  indoor dining. Due to “outbreaks tied to bars,” Gov. Gretchen Whitmer (D) re-closed bars and indoor
  dining in most of the state just one month after reopening them “to slow the spread of the virus and
  keep people safe.”


  Adoption and timing of mask mandates
https://www.americanprogress.org/issues/healthcare/news/2020/08/06/488775/new-strategy-contain-coronavirus/            8/16
1/4/2021            Case 1:21-cv-00165-DLC       Document
                                     A New Strategy              29-35
                                                    To Contain the          Filed
                                                                   Coronavirus      02/23/21
                                                                               - Center for AmericanPage    10 of 17
                                                                                                     Progress


  Both laboratory studies and real-world experiences overwhelmingly a rm that masks are e ective at
  preventing the transmission of the virus. More speci cally, a recent Health A airs study found that mask
  mandates in 15 states and the District of Columbia were associated with declining COVID-19 growth
  rates and had a greater impact over time. In addition, some experts believe that masks may reduce the
  dosage of virus exposure for the wearer, resulting in less severe cases of COVID-19 for those who do
  become infected. As evidence mounted that masks can reduce the spread of the coronavirus, most
  states in the Northeast enacted mask requirements by early May. With Vermont’s mask mandate
  e ective as of August 1, New Hampshire is the only remaining state in the region without a mask
  mandate; both states continue to have a low level of cases, likely in part because they are among the
  more rural states in the region.


  In contrast, California and Washington, despite also being early U.S. epicenters, did not mandate masks
  until the second half of June. Texas adopted a mask mandate in July, and Arizona and Florida still do not
  require masks. All of these states experienced surges in cases in July.

  The contribution of testing and tracing to the Northeast’s success
  In contrast to nations such as South Korea, the United States has struggled to expand testing and
  implement contact tracing. After initial roadblocks in test supply and access nationally, and despite
  recent concerns about delays in test results, states—particularly those in the Northeast—have made
  substantial progress in scaling up their testing and contact-tracing programs.


  Testing and tracing do not seem to be the primary driver of Northeast’s success. Public o cials and
  health care workers in the region struggled to obtain su cient supplies for testing to combat the severe
  outbreaks in the spring. As the Northeast worked to establish control over the spread of the virus, the
  volume of testing rose and then leveled o in the region. The positive test rate in the Northeast has
  remained low over the past several weeks, indicating that states in the region are conducting su cient
  testing. The positive test rate in most other states is well above the World Health Organization’s
  recommended level of 5 percent for reopening. With positive rates near 20 percent, Arizona and Florida
  need to conduct far more tests to adequately monitor outbreaks.


  Overall, the level of contact-tracing activity appears higher in the Northeast than in the South. According
  to the CovidActNow database, states in the South are contacting fewer new cases than those in the
  Northeast. The percentage of cases who provide information about their contacts is lower, and the
  percentage of contacts who are reached—a superior measure of e ectiveness—is unknown.


  Nevertheless, states in the Northeast have not had uniformly successful experiences with contact
  tracing. Rhode Island was among the rst to have a program in place. Gov. Gina Raimondo (D)


https://www.americanprogress.org/issues/healthcare/news/2020/08/06/488775/new-strategy-contain-coronavirus/            9/16
1/4/2021            Case 1:21-cv-00165-DLC       Document
                                     A New Strategy              29-35
                                                    To Contain the          Filed
                                                                   Coronavirus      02/23/21
                                                                               - Center for AmericanPage    11 of 17
                                                                                                     Progress

  established public-private initiatives “very early on” in the pandemic to develop “aggressive testing, very
  aggressive contact tracing.” The state also developed an app that keeps a digital “location diary” and
  helps public health personnel maintain contact with people in isolation. Despite these e orts, COVID-19
  cases have risen in the state after it eased up on social-distancing measures.


  Massachusetts and New York have maintained relatively low incidence plateaus despite challenges with
  contact tracing. Massachusetts launched its program in April and announced last month that it was
  scaling back the program. Transmission is dwindling in the state, but the program was also criticized for
  being unreliable. New York City’s contact-tracing program hired around 3,000 people in late May, yet
  only around 35 percent of positive cases provided information to the program in its rst two weeks.




       The contribution of nonpolicy factors on community spread
       Decisions by individual people, businesses, and the local culture also appear to play a role in
       mitigating the transmission of the virus. Many of these factors may reinforce local COVID-19
       mitigation policies, and residents’ tolerance for mandated business closures and social-
       distancing rules can also support or constrain local policy choices.


       Politicization: The politicization of mask-wearing and other mitigation measures appears to be
       in uencing both policy decisions and individual behavior. For example, respondents who
       identi ed as Democratic-leaning were more likely to wear a mask, according to surveys by Pew
       Research Center. This may be in part due to the fact that Democratic-voting counties were also
       harder hit by the virus early on and were more likely to impose stay-at-home orders.


       The overall politicization of the COVID-19 crisis appears to be deepening preexisting distrust of
       public health o cials and undermining contact-tracing e orts. Further exacerbating this issue,
       the racist history of public health experiments on Black people may cause distrust toward
       contact tracers.


       Salience: This may also play a role in whether people adopt hygiene and social-distancing
       habits as well as support stricter policies. Because the Northeast was hit hard by the virus early
       on, residents of that region may be more receptive to policy and behavioral changes. One
       expert in Massachusetts noted that residents “were scared and understood the need for
       precautions.” As of April, people in the Northeast were twice as likely to personally know
       someone who had COVID-19 (42 percent) than people in the West (21 percent), according to



https://www.americanprogress.org/issues/healthcare/news/2020/08/06/488775/new-strategy-contain-coronavirus/            10/16
1/4/2021            Case 1:21-cv-00165-DLC       Document
                                     A New Strategy              29-35
                                                    To Contain the          Filed
                                                                   Coronavirus      02/23/21
                                                                               - Center for AmericanPage    12 of 17
                                                                                                     Progress

       polling by Pew Research Center. Similarly, people in the Northeast and Midwest were more
       likely to know someone who had been hospitalized than residents of the South or West.


       Throughout the United States, people are more likely to wear a mask and more likely to report
       that they see others wearing masks in counties that have experienced greater health impacts
       related to COVID-19. For example, a March outbreak in the Denver area may have spurred
       Coloradans to wear masks and social distance.


       Climate: Some experts have pointed to a link between COVID-19 hotspots and regions that are
       using higher levels of air conditioning. Hotter temperatures drive people indoors to cooler but
       more poorly ventilated spaces. In fact, the Centers for Disease Control and Prevention (CDC) has
       recommended that homes and businesses open windows for increased circulation of outdoor
       air in order to reduce transmission of the virus. The rash of new cases that emerged in the
       Sunbelt in July contradict President Donald Trump’s unfounded speculation in April that heat
       and light would diminish the virus.


       Seroprevalence: Some observers suggest that herd immunity will play a major role in slowing
       transmission, particularly in areas of the country already hard-hit by the virus. Evidence from
       seroprevalence studies, however, suggest that the vast majority of the population has not yet
       developed COVID-19 antibodies, even in the Northeast. The CDC said in late June that it believes
       that approximately 24 million Americans had been infected with COVID-19—equivalent to about
       10 percent of the U.S. population. Among the large-scale seroprevalence surveys maintained by
       the CDC using commercial lab-based samples, the places with the highest antibody levels
       documented to date are New York City (23 percent as of late April and early May) and Louisiana
       (5.8 percent as of early April). Herd immunity for COVID-19 may not occur until 70 percent of the
       population has become infected, assuming that a COVID-19 infection confers long-lasting
       immunity—a feature that has not yet been proven.




  What other countries have in common with the U.S. Northeast
  New case incidence generally remains higher in the U.S. Northeast compared with that in countries in
  Western Europe. Public health experts have pointed to America’s “piecemeal, politicized approach” to
  the virus as the reason why it has lagged behind its Western European peers. Most Western European
  nations acted quickly to lock down and to test and trace. Even Spain and the United Kingdom—which
  were slower than other European countries in their initial responses and which faced uncontrolled
  spread—nevertheless achieved lower incidence after locking down. (Cases have risen again in Spain,
  which has the highest rate of new cases in Europe.)

https://www.americanprogress.org/issues/healthcare/news/2020/08/06/488775/new-strategy-contain-coronavirus/            11/16
1/4/2021            Case 1:21-cv-00165-DLC       Document
                                     A New Strategy              29-35
                                                    To Contain the          Filed
                                                                   Coronavirus      02/23/21
                                                                               - Center for AmericanPage    13 of 17
                                                                                                     Progress


  Combining data across 17 major countries in Western Europe, the authors nd that there were fewer
  than two new positive cases reported per day per 100,000 population in the seven-day period ending
  July 29 (1.4 cases). Of the 17 countries, only Belgium (2.3 cases), Portugal (2.1 cases), and Spain (4.6
  cases) had rates above two cases per day per 100,000 population. The incidence in the United States
  over the same period was 19.5 new cases per day per 100,000 population nationally but far lower in
  states in the Northeast, according to the authors’ analysis of COVID Tracking Project data. (see Figure 3)
  While incidence numbers are partly dependent upon the level of testing—more testing can lead to
  detection of more cases—the United States still has a higher all-time positive rate than most European
  nations despite conducting more tests per capita than any other country.




  Japan’s successful coronavirus response

  While Japan has successfully limited COVID-19 cases and deaths, unlike the United States, its policy
  environment bears some resemblance to U.S. conditions early in the pandemic. Japan did not impose a
  lockdown and lacked the authority to order one. Like the United States, Japan does not have a digital
  contact-tracing program and conducted relatively few tests per capita. It instead relied upon manual
  contact tracing carried out by the country’s 450 local public health centers to identify clusters of
  infections. Japan’s success can be attributed in part to voluntary changes: Many businesses shut down
  by choice, and mask-wearing became universal without a mandate. Japan’s public health response
  emphasized individual behavior, instructing individuals to avoid the “Three Cs”: closed spaces, crowded
  places, and close-contact settings. In July, Japan experienced a new series of outbreaks, some linked to
  hostess clubs where people gather and drink. While the spike in cases in Japan is nowhere near U.S.
  levels, it illustrates the hazards of reopening high-risk venues even when transmission is relatively low.

https://www.americanprogress.org/issues/healthcare/news/2020/08/06/488775/new-strategy-contain-coronavirus/            12/16
1/4/2021            Case 1:21-cv-00165-DLC       Document
                                     A New Strategy              29-35
                                                    To Contain the          Filed
                                                                   Coronavirus      02/23/21
                                                                               - Center for AmericanPage    14 of 17
                                                                                                     Progress


  While the U.S. government missed its opportunity to elicit a wave of voluntary closures or mask-wearing
  in the early stages of the pandemic, it is not too late for federal, state, and local leaders to generate
  conditions similar to those in Japan through policy by mandating masks and ordering targeted closures
  until transmission is lower. In addition, Japan’s experience highlights that contact tracing need not be
  implemented as a national program to be successful. Given their resource constraints, U.S. public
  health o cials should consider adapting a similar approach to contact tracing, focusing on identifying
  and tracing infections related to clusters and urging temporary closures of venues and gatherings that
  are likely to lead to super-spreading events.


  Recommendations
  The Northeast’s relative success in bringing COVID-19 under control, as well as the runaway spread of
  the virus in other regions of the country, serves as a lesson that policymakers need to take swift and
  decisive action in order to reduce community transmission and prevent future waves over the coming
  year.

  Close indoor dining and bars
  Given the risks that bars pose and the fact that they have been pinpointed as the sites of major
  outbreaks, states should consider following Massachusetts’ example by keeping bars closed until an
  e ective COVID-19 vaccine or therapy is widely available. Similarly, because reopening indoor dining,
  even at limited capacities, is linked to increasing incidence, states should also reevaluate their decisions
  to allow restaurant patrons to dine indoors, especially in hotspots.


  Federal lawmakers should continue to provide robust unemployment insurance for workers and o er
    nancial support for bars and restaurants that is better targeted to meet their needs than the current
  Paycheck Protection Program. Support for those businesses should help cover their xed costs during
  mandated closures or capacity restrictions for public health reasons. Doing so would reduce pressure
  on business owners to reopen prematurely and allow employees in the industry to avoid high-risk work
  environments. States and cities that reopen too soon risk resurgences of the virus and the need for
  another round of closures. A separate CAP analysis of states’ initial responses to the pandemic found
  that states with longer stay-at-home orders not only better managed the spread of COVID-19 but also
  did not have worse economic outcomes.

  Monitor other potentially high-risk venues
  O cials should closely monitor indoor venues—such as gyms and places of worship—where people
  generate high emissions of droplets and aerosols while exercising or singing. Current science and local
  incidence could justify additional closures or other public health measures such as capacity limits,
  mandating that activities move outdoors, and requiring masks.
https://www.americanprogress.org/issues/healthcare/news/2020/08/06/488775/new-strategy-contain-coronavirus/            13/16
1/4/2021            Case 1:21-cv-00165-DLC       Document
                                     A New Strategy              29-35
                                                    To Contain the          Filed
                                                                   Coronavirus      02/23/21
                                                                               - Center for AmericanPage    15 of 17
                                                                                                     Progress



  States have also allowed businesses that inherently require people to be in close proximity, such as hair
  and nail salons, to reopen. There have not been any reports of major COVID-19 outbreaks traced to hair
  or nail salons in the United States, although these settings are likely to pose a greater risk than other
  nonessential businesses where social-distancing measures can be more consistently maintained. This
  success to date o ers further evidence that compliance with hygiene and social-distancing protocols,
  including continuously worn masks, can minimize risk relative to venues such as bars and restaurants. A
  CDC-published case study of two COVID-19 positive hairdressers who did not infect their clients
  suggests that face-coverings can help prevent transmission. Given the potential for lax compliance and
  enforcement of such measures, however, o cials should continue to pay close attention to these
  businesses.


  States must also monitor whether their restrictions on indoor gatherings are su cient. For instance, a
  recent cluster of new cases in New Jersey linked to indoor parties near the Jersey Shore further
  demonstrates the importance of ongoing vigilance in tracking the virus, enforcing existing rules, and
  educating the public about the signi cant risk posed by groups gathering indoors, especially without
  masks.

  Mandate masks
  Given the growing pool of evidence that face masks are among the most e ective ways to contain the
  spread of the virus, mask mandates are an essential tool to reduce transmission in public places.
  Governors and mayors who have not already done so must implement state and local mask mandates,
  publicize these rules, and ensure that all residents, especially lower-income individuals, have access to
  masks at no cost to them. Congress should make nancial relief for businesses during the pandemic
  conditional upon mandating masks for both employees and customers.

  Adopt cluster-based contract tracing
  With reports of long turnaround times for COVID-19 test results, prospective contact tracing—which
  seeks to identify people who were in contact with an individual who tests positive—is losing its value. In
  addition, sta ng and funding shortages have hampered contact-tracing e orts. State and local
  governments should put resources behind the Japanese cluster-based contact-tracing model.


  Recent evidence has shown that a small number of people are responsible for the majority of cases due
  to the ways their bodies multiply and emit the virus as well as the risk of activities in which they engage.
  Such individuals carry and emit higher viral loads than others, becoming what The New York Times
  describes as “virus chimneys, blasting out clouds of pathogens with each breath.” Perhaps more
  importantly from a contact-tracing perspective, many clusters of cases are traceable to high-risk events


https://www.americanprogress.org/issues/healthcare/news/2020/08/06/488775/new-strategy-contain-coronavirus/            14/16
1/4/2021            Case 1:21-cv-00165-DLC       Document
                                     A New Strategy              29-35
                                                    To Contain the          Filed
                                                                   Coronavirus      02/23/21
                                                                               - Center for AmericanPage    16 of 17
                                                                                                     Progress

  or activities that occur in an enclosed space, with conditions worsened by poor ventilation, longer
  duration, large crowds, or forceful exhalation due to yelling, singing, or exercising.


  Japan’s cluster-based contact-tracing model combines testing and interviews to link cases and look
  retrospectively for chains of transmission. It then uses patterns in that information to identify “sources
  that have a potential to become a major outbreak.” Some U.S. cities and states are already
  implementing similar procedures, although they may not be aware of this particular model. For
  example, Allegheny County, Pennsylvania, has improved its ability to hone in on high-risk venues thanks
  to the knowledge gleaned from its contact-tracing program. State and local governments must make a
  more concerted e ort to focus on preventing super-spreading events.


  Conclusion
  Not only did the federal government fail to act quickly enough to prevent infections from spiraling out
  of control, but many states also reopened high-risk venues and businesses too soon. Those areas
  currently facing uncontrolled spread of the virus must take swift action to slow transmission, using the
  approaches that were most successful in the Northeast as well as in other countries. These actions
  must include, at a minimum, near-term targeted closures of super-spreading venues such as bars and
  mandating masks as well as longer-term investments in cluster-based contact tracing.


  Keeping businesses shuttered for weeks or months should be the last resort for containing COVID-19,
  as other countries have demonstrated that strategies based on testing, tracing, and isolating are
  e ective. The insu cient public health infrastructure and the recent degree of community spread in
  much of the United States, however, means that the United States cannot currently manage the virus
  through testing and tracing alone. Many state and local o cials have no choice but to close and
  monitor high-risk venues, including indoor dining and bars, if they want to contain infections. Indeed,
  even more aggressive measures may need to be taken to drive transmission down to a level where this
  strategy would work. The goal of business closures is not to suppress economic activity. On the
  contrary, it is the only way to solve the public health crisis that is blocking the U.S. economy’s path to
  recovery.


  At the Center for American Progress, Emily Gee is the health economist for Health Policy; Aly Shakoor is an
  intern for Health Policy; Maura Calsyn is the managing director of Health Policy; Nicole Rapfogel is a research
  assistant for Health Policy; and Topher Spiro is the vice president for Health Policy and a senior fellow for
  Economic Policy.


  The authors thank Eva Gonzalez, Jerry Parshall, and Thomas Waldrop for their research assistance.




https://www.americanprogress.org/issues/healthcare/news/2020/08/06/488775/new-strategy-contain-coronavirus/            15/16
1/4/2021            Case 1:21-cv-00165-DLC       Document
                                     A New Strategy              29-35
                                                    To Contain the          Filed
                                                                   Coronavirus      02/23/21
                                                                               - Center for AmericanPage    17 of 17
                                                                                                     Progress




                                                  © 2021 - Center for American Progress




https://www.americanprogress.org/issues/healthcare/news/2020/08/06/488775/new-strategy-contain-coronavirus/            16/16
